       Case 1:20-cv-03080-FVS      ECF No. 10    filed 07/13/20   PageID.39 Page 1 of 2


 1

 2
                                                                                FILED IN THE

 3
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON




 4                                                                      Jul 13, 2020
                                                                           SEAN F. MCAVOY, CLERK


 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    ANNE T.,
                                                    NO: 1:20-CV-03080-FVS
 8                              Plaintiff,
                                                    ORDER DENYING REPORT AND
 9          v.                                      RECOMMENDATION AS MOOT

10    ANDREW M. SAUL,
      COMMISSIONER OF SOCIAL
11    SECURITY,

12                              Defendant.

13

14         On June 3, 2020, Magistrate Judge John T. Rodgers issued an order directing

15   Plaintiff to pay a partial filing fee of $25.00. ECF No. 4. On July 7, 2020,

16   Magistrate Judge Rodgers filed a Report and Recommendation recommending that

17   the Court dismiss Plaintiff’s Complaint without prejudice because there had been

18   no payment and no response to the Court’s June 3, 2020 Order. ECF No. 7. On

19   July 7, 2020, Plaintiff paid the filing fee of $25.00. Because Plaintiff paid the

20   $25.00 filing fee, the Court hereby denies the Report and Recommendation, ECF

21   No. 7, as moot.



     ORDER ~ 1
       Case 1:20-cv-03080-FVS     ECF No. 10    filed 07/13/20   PageID.40 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED:

 2         1. Magistrate Judge John T. Rodgers’ Report and Recommendation, ECF

 3            No. 7, is DENIED as moot.

 4   IT IS SO ORDERED The Clerk’s Office is directed to enter this Order and

 5   provide copies to all counsel.

 6         DATED July 13, 2020.

 7
                                            s/Fred Van Sickle
 8                                           Fred Van Sickle
                                      Senior United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER ~ 2
